DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/03/2020 amended claims 1 and 6.  Claims 1-3, 5-14, and 16-20 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20130258639 A1) in view of Chang (US 20150354787 A1).
Regarding claim 1, Hu teaches combination wheel (Fig. 4), comprising: a color filter (207) segmented into at least three different colors, the color filter having a central angle of less than 360° (Fig. 4; [0063]); a reflective substrate, at a central area ([0053]), coaxially aligned with the color filter (207) on a first surface of the color filter (207) and having a central angle of less than 360° ([0063]); a first light-emitting phosphor segment (green conversion area) deposited on a first sector of the reflective substrate; a second light-emitting phosphor segment (red/yellow conversion area/s) deposited on a second sector of the reflective substrate; and a diffuser segment, being transmissive for blue light (blue transmission area with scattering material; [0063]) located adjacent the reflective substrate on the first surface of the color filter (207; [0063]). 
Hu does not explicitly teach a reflective coating or the combination wheel having a single substrate which is the color filter.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hu with Chang; because it allows reducing the load of the actuator ([0069] of Chang).
Regarding claim 2, Hu further teaches the first light-emitting phosphor segment (green conversion area) includes a green light-emitting phosphor; and the second light-emitting phosphor segment (red/yellow conversion area/s) includes a red or yellow light-emitting phosphor. 
Regarding claim 3, Hu further teaches the first light-emitting phosphor segment (green conversion area) is radially aligned with a green segment of the color filter (207); the second light-emitting phosphor segment (red/yellow conversion area/s) is radially aligned with a red or yellow segment of the color filter (207), and the diffuser segment (5023) is radially aligned with a blue segment of the color filter (207; Fig. 4). 
Regarding claim 7, the combination of Hu and Chang consequently results in the color filter comprises a glass substrate ([0062]-[0069] of Chang).  
Regarding claim 8, Hu further teaches a hub coupled to a motor (208), the color filter (207) being coupled to the hub (Fig. 3). 
Regarding claim 9, Hu teaches an apparatus (Fig. 3), comprising: the combination wheel (Fig. 4) of claim 1; a blue laser generator (201) that (A) produces an excitation blue light ([0063]) and (B) is aligned with the reflective substrate/coating ([0053]) and the diffuser segment (blue transmission area with scattering material; [0063]); a first dichroic filter (202) located between the blue laser generator (201) and the combination wheel (Fig. 4), wherein blue light 
Regarding claim 10, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 4) and the optical system (213, 209), wherein the tuned other-color light passes through the second dichroic filter (212) and blue light is reflected by the second dichroic filter (212); and a second mirror (211) located to redirect blue light that passes through the diffuser segment (blue transmission area) of the combination wheel (Fig. 4) toward the second dichroic filter (212), so that the blue light is again reflected by the second dichroic filter (212) toward the optical system (213, 209). 
Regarding claim 11, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 3) and the optical system (213); and a second mirror (211).
Hu does not explicitly teach the blue light passes through the second dichroic filter and other-color light is reflected by the second dichroic filter or the second mirror located to redirect the tuned other-color light toward the second dichroic filter, so that the tuned other-color light is again reflected by the second dichroic filter toward the optical system.
Chang teaches a second dichroic filter (700) located between the combination wheel (150, 152, 160, 180) and the optical system (500), wherein blue light passes through the second dichroic filter (700; Fig. 6B) and other-color light is reflected by the second dichroic filter (700; Fig. 6A); and a second mirror (750) located to redirect the tuned other-color light toward the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Hu with Chang; because it provides greater flexibility in arranging optical components in a projector’s housing/chassis.

Claims 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano ‘471 (US 20130088471 A1) in view of Chang (US 20150354787 A1).
Regarding claim 12, Kitano ‘471 teaches a combination wheel (400/500), comprising: a color filter (403/503/5021/5022) segmented into at least two different colors (5021/5022) and having a central angle of less than 360°; a reflective coating (401/501; [0094]) coaxially aligned with the color filter (403/503/5021/5022) on a central area of a first surface of the color filter (403/503/5021/5022); a first light-emitting phosphor segment (5012) deposited on a first sector of the reflective coating (401/501); a second light-emitting phosphor segment (5011) deposited on a second sector of the reflective coating (401/501); and a diffuser segment (5023; [0097], [0098]), transmissive for blue light, located adjacent the color filter (403/503/5021/5022) and having a radius equal to a radius of the color filter (403/503/5021/5022). 
Kitano ‘471 does not explicitly teach the combination wheel having a single substrate which is the color filter.
Chang teaches the combination wheel having a single substrate which is the color filter (Fig. 1-8H; [0062]-[0069]).

Regarding claim 13, Kitano ‘471 further teaches the first light-emitting phosphor segment (5012) includes a green light-emitting phosphor; and the second light-emitting phosphor segment (5011) includes a red or yellow light-emitting phosphor ([0095]). 
Regarding claim 14, Kitano ‘471 further teaches the first light-emitting phosphor segment (5012) is radially aligned with a green segment of the color filter (5022); and the second light-emitting phosphor segment (5011) is radially aligned with a red or yellow segment of the color filter (5021; Fig. 6; [0097]). 
Regarding claim 16, Kitano ‘471 further teaches the color filter (403/503/5021/5022) is segmented into a green segment and a red or yellow segment ([0097]). 
Regarding claim 17, the combination of Kitano ‘471 and Chang consequently results in the color filter comprises a glass substrate ([0062]-[0069] of Chang).  
Regarding claim 18, Kitano ‘471 further teaches an apparatus (Fig. 4), comprising: the combination wheel (400/500) of claim 12; a blue laser generator (405; [0090], [0091]) that (A) produces an excitation blue light and (B) is aligned with the reflective coating (401/501) and the diffuser segment (5023); a first dichroic filter (411) located between the blue laser generator (405) and the combination wheel (400/500), wherein blue light passes through the first dichroic filter (411) and other-color light is reflected by the first dichroic filter (411); a first mirror (415) located to redirect the other-color light from the first dichroic filter (411) toward the color filter (403/503/5021/5022) of the combination wheel (400/500), such that the other-color light passes through the color filter (403/503/5021/5022) of the combination wheel (400/500) and is tuned to 
Regarding claim 19, the combination of Kitano ‘471 and Chang consequently results in a blue color filter (5023 of Kitano ‘471) for tuning the excitation blue light to produce tuned blue light ([0097], [0098] of Kitano ‘471), wherein the blue color filter is separate from the combination wheel ([0062]-[0069] of Chang).
Regarding claim 20, Kitano ‘471 does not explicitly teach a second dichroic filter or a second mirror.
Chang teaches a second dichroic filter (700) located between the combination wheel (150, 152, 160, 180) and the optical system (500); and a second mirror (750) wherein the second dichroic mirror and the second mirror are configure to redirect the tuned other-color and the tuned blue light toward the optical system (500; Fig. 6A).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Kitano ‘471 with Chang; because it provides greater flexibility in arranging optical components in a projector’s housing/chassis.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Chang and in further view of Kitano ‘471.
Regarding claims 5 and 6, Hu does not explicitly teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy. 
Kitano ‘471 teaches teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy ([0094]).


Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, 
Examiner claims that Hu teaches a combination wheel but admits that Hu does not teach a "reflective coating or the combination color wheel having a single substrate which is the color filter." See October 9, 2020 Office Action. However, Hu does not disclose the combination wheel of the Current Application. Instead, Hu describes a wheel in which a color filter device is attached to a wavelength conversion device. Hu provides that the color filter device and wavelength conversion device are ring structures fixed coaxially (see specific descriptions in Paragraphs 0007-0010, 0028, 0053-0055, 0058-0059, and 0077-0078 and Figures 1, 2, and 1 1) or where the color filter device is a ring structure and the wavelength conversion device is a cylindrical structure (see specific descriptions in Paragraphs 0023-0024, 0029-0030 and Figure 13). 
Claim 1 of the Current Application has been amended to further differentiate from Hu and advance prosecution. Claim I now provides that the color filter has a central angle. In other words, the color filter is not a ring structure like the color wheel described in Hu but rather has a central portion. Therefore, the Current Application 
The addition of Chang for a light-emitting phosphor on the reflective coating does not cure the deficiencies of Hu described above. Therefore, Applicant requests Examiner withdraw this portion of the rejection as well. 
Examiner failed to establish a prima facie case of anticipation and has failed to provide how the references expressly or impliedly suggest what is described in the Current Application. It would not be obvious to use the prior art of Hu since Hu does not describe the color filter having a central angle as claimed in the Current Application. Therefore, Applicant believes that Claims 1-3 and 7-11 in the Current Application overcome Hu in view of Chang and are in condition for allowance since Examiner has failed to provide how the references expressly or impliedly suggest what is described in the Current Application. It would not be obvious to use the prior art of Hu in view of Chang since none of the references describe the combination wheel provided in Claim 1 of the Current Application. Therefore, Applicant requests Examiner the rejection for Claim 1 over Hu in view of Chang. Since Claims 2-3 and 7-1 1 are dependent claims, Applicant requests those claims be withdrawn as well.  (Remarks; p. 7).
Examiner respectfully disagrees.  Claim 1 recites “a color filter segmented into at least three different colors, the color filter having a central angle of less than 3600; a reflective substrate coating coaxially aligned with the color filter, the reflective coating being coated on a central area of a first surface of the color filter and having a central angle of less than 3600; a first light-emitting phosphor segment deposited on a first sector of the reflective substrate 

Regarding claim 12, applicant/s argue, 
Examiner admits that Kitano does not explicitly teach the combination wheel having a single substrate which is the color filter, but states that Chang teaches the combination wheel. Applicant believes Examiner inadvertently provided that Chang teaches the combination wheel instead of Hu, as described in the above rejection. As such, Applicant's response addresses Hu in this rejection. As provided above in Applicant's response, Hu does not disclose the structure of the color wheel disclosed in the Current Application. Therefore, Applicant requests Examiner withdraw this rejection. 
Further, Applicant also submits that Kitano does not disclose a color filter. Although Examiner states that the color filter in Kitano is shown in 403, 503, 5021, and 5022, Applicant respectfully disagrees. Parts 403, 503, 5021, and 5022 describe a dichroic filter, which is different than a color filter. The Current Application comprises a dichroic filter (see Claims 8-11 and 18-20; Paragraphs 0006, 0011-0014, 0018, and 0079-0081) that is separate from the color wheel. Therefore, Kitano does not disclose the color filter provided in the Current Application. 

Examiner respectfully disagrees.  A dichroic filter is a color filter (https://en.wikipedia.org/wiki/Dichroic_filter).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882